DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated November 24th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on November 24th, 2020, with respect to the 112 rejections of the claims have been fully considered and are persuasive, accordingly the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 8-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2008/0198450 A1).
Regarding claim 1, Guo teaches a device comprising:
a base (See, e.g., base 10 in Figs. 1-5); 
a first arm comprising at least one securing block (See, e.g., the portions of plate 20 and lower wedge portion 15 that correspond to the tapered end of the fixed edge guide 35 shown in Fig. 1, including the pin 60 on that side and unnumbered groove it sits in shown in Fig. 4. Further, see paragraph [0012] which explains these elements); and
a second arm comprising a secure bar comprising a securing block (See, e.g., the portions of plate 20 and lower wedge portion 15 that correspond to locking edge guide 30 shown in Fig. 1, which includes lever 25 as a secure bar, including the pin 60 on that side and unnumbered 
wherein the first and second arms extend in the same direction from the base (Note that insofar as both arms extend vertically from the base, this limitation is met),
wherein each securing block comprises a ramp and a stopper (See, e.g., the sloped wedge portions of wedge portion 15 in Fig. 4 and the sloped portion of plate 20 in Fig. 3 that interact with said portions of wedge portion 15 which act as ramp elements on each side, and one end of the grooves which limit, i.e. constrain, the substrates movement by interacting with the pins. Note that the ramp/stopper for the first arm correspond to part of the wedge portion below the tapered end of guide 35 and the end of the groove on that side respectively. Further, see paragraph [0012] which explains these elements)
wherein the ramp is configured to directly contact a substrate and is shaped to translate the substrate at least vertically (See, e.g., paragraph [0012] which explains the vertical translation and note that as the ramp here is considered to include portions of plate 20 which touches the substrate as shown in Fig. 2, the ramp directly contacts the substrate in this way) as the substrate moves against a surface of the ramp (Note that the motion of the substrate is “against a surface of the ramp” generally and this part of the limitation does not require the substrate to directly move against the surface of the ramp), and
wherein the stopper is configured to directly contact the substrate and to set the maximum translation distance for the substrate (See, e.g., Fig. 4 and note that insofar as the stopper, i.e. end of the groove, is integrally connected to elements/surfaces that have direct contact with the substrate, it too “directly contacts” the substrate in this way) and is further configured to constrain the substrate against the stopper and the ramp (Note that insofar as the end of the groove limits the movement of the substrate it constrains the substrate against the stopper and the ramp, as it cannot move farther once reaching the end of the track). 
Regarding claim 2, Guo teaches the device set forth above and further teaches wherein the first arm comprises two securing blocks (See, e.g., Figs. 1-4 and note that the second securing block for the first arm corresponds to the portions of the wedge portion below the non-tapered end of guide 35 and the end of the groove on that side respectively, and see paragraph [0012] which explains these elements).
Regarding claim 3, Guo teaches the device set forth above and further teaches wherein the securing blocks on the first arm and the securing block on the secure bar provide three points of contact for the substrate when the secure bar is in a closed position (Note that as the two guides contact the substrate all along its length, there are at least three points of contact for the substrate when the secure bar is closed and the slide is locked in). 
Regarding claim 4, Guo teaches the device set forth above and further teaches a platform extending at least partially from the first arm towards the second arm (See, e.g., the middle portion of the upper surface of plate 20 shown in Fig. 2 for example). 
Regarding claim 5, Guo teaches the device set forth above and further teaches wherein the base, the first arm, and the second arm form a U-shape (See, e.g., at least Fig. 4 which shows the lower wedge portion to have a U shape, and note that the claim does not require that all of the base, first arm, and second arm contribute to the shape or even then a U-shape has to be the only shape made, so insofar as portions of the base and arms form this U-shape this limitation is met).
Regarding claim 6, Guo teaches the device set forth above and further teaches wherein the base, the first arm, and the second arm form a J-Shape (See, e.g., at least Fig. 2 which shows the base 10, and wedge portions 15 and 20, forming a J-shape overall and note that the claim does not require that all of the base, first arm, and second arm contribute to the shape or even then a J-shape has to be the only shape made, so insofar as portions of the base and arms form this J-shape this limitation is met).
Regarding claim 8, Guo teaches the device set forth above and further teaches at least one cutout on an inner corner at the proximal ends of each of the first and second arms where the first and second arms are connected to the base, the at least one cutout to accept a portion of the substrate (See, e.g., the way the edges of the two guides taper, this is a cutout and is designed to accept the substrate when inserted. Note that this end of the arms can be deemed either proximal or distal depending on the reference point used). 
Regarding claim 9, Guo teaches the device set forth above and further teaches at least one cutout at the distal end of each of the first and second arms (See, e.g., the way the edges of the two guides taper, this is a cutout and this end of the arms can be deemed either proximal or distal depending on the reference point used).
Regarding claim 10, Guo teaches the device set forth above and further teaches wherein each of the securing blocks comprises at least one height adjuster to adjust the height of each securing block relative to the arm or secure bar to which the securing block is attached (See, e.g., the underside of plate 20 which is also sloped and contributes to adjusting the height of the securing blocks and paragraph [0012] which explains this element) and at least one fastener for fastening the securing blocks to the second arm or the secure bar (See, e.g., magnet 65 in Fig. 4 which each of the securing blocks shares as a fastener to hold the elements together and paragraph [0017] which explains this). 
Regarding claim 11, Guo teaches the device set forth above and further teaches wherein the secure bar is attached to the second arm by a bearing and a fastener (See, e.g., Fig. 1 which shows lever 25 connected to the plate 20 via a screw, and note that as a specific bearing is not claimed, the insides of the plate 20 constitute a bearing in contact with the screw acting as a fastener. Further, see paragraph [0012] which explains these elements).  
Regarding claim 12, Guo teaches the device set forth above and further teaches wherein the secure bar further comprises an open position to insert the substrate into or remove the substrate from the holder; and a closed position to constrain the substrate against thee securing blocks (See, e.g., lever 25 in Fig. 1 which is either unlatched (open position) or latched (closed position) to constrain the substrate when in use).
Regarding claim 13, Guo teaches the device set forth above and further teaches wherein the ramp is shaped to also translate the substrate horizontally (See, e.g., paragraph [0012] which explains this). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2008/0198450 A1) in view of Rahmel et al. (US 5,659,421).
Regarding claim 7, Guo teaches the device set forth above but lacks an explicit disclosure of a spring extending from the secure bar to the second arm to pre-load the secure bar.
However, in an analogous substrate constraining field of endeavor Rahmel teaches using springs to connect a secure bar to a base arm to pre-load, i.e. bias, the secure bar (See, e.g., lever arms 36 and 38 and column 3 lines 30-40 which explain this). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lever 25 to have a mounting assembly including a spring as taught by Rahmel, for the purpose of more securely holding the microscope slide when inserted. 

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, the prior art, alone or in combination, fails to teach translating the substrate at least vertically until the substrate directly contacts the stopper. 

Regarding claims 15-20, these claims depend on an allowed base claim and are therefore allowable for at least the reasons stated supra. 

Response to Arguments
Applicant's arguments, filed on November 24th, 2020 with respect to the claim(s) have been considered and are partially persuasive. 
Specifically persuasive were the arguments directed towards claims 14-20, which have been indicated as allowed above. Requiring movement until the substrate directly contacts the stopper implies that the substrate and stopper are not always in direct contact, which is what differentiates this claim from claim 1 and is the reason claim 14 is allowable when claim 1 is not as of yet. 
The arguments directed towards the rest of the claims are not persuasive because as explained in the rejection of record above the substrate does move generally against the surface of the ramp as it translates, and the stopper is directly contacting the substrate in the way described above. Note that if the claim involved a similar limitation to claim 14, where the substrate and stopper come into direct contact only after the movement step, it would likely overcome this rejection. Accordingly, for the reasons set forth above, this argument is not found persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872       

/MARIN PICHLER/Primary Examiner, Art Unit 2872